DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
The phrase "may" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-4, 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kruckeberg et al. US 2017/0034996 A1. 

Independent Claim 1: Kruckeberg discloses a deck height control system (100) for use with a mower (106) having a deck (102) positioned at a first height and [configured to support a blade motor]*, the deck height control system comprising: 
an actuator (110) configured to vertically displace the deck from a first height to a second height; 
a deck system module (Fig. 3) connected to the actuator and capable of signaling the actuator (via 148, 152) during operation to displace the deck a particular deck distance in a particular vertical direction necessary to achieve the second height, the deck system module having a deck height memory (“EEPROM memory”, see para. [0023]) capable of storing information relating to deck displacement activity; and 
a control (150) connected to the deck system module and capable of signaling the particular deck distance and particular vertical direction to the deck system module when engaged by an operator, as per claim 1.  

*Please note that the phrase “configured to” is not a positive limitation in any patentable sense, but instead only requires that the prior art be capable to so perform. Therefore, since Kruckeberg’s mower is capable of supporting a blade motor, then Kruckeberg reads on the claim.  

Dependent Claims 2-4: Kruckeberg further discloses wherein the deck system module (Fig. 3) is configured to store the first height in the deck height memory (paras. [0021-0023]) and to return the deck to the first height when a sustained downward displacement signal (pressing the down arrow of 152 to return the deck to the first height after returning the deck to a height close to but not equal to the first height, para. [0021]) is received from the control (150) following an upward displacement signal (after moving the height away from the first height via the up arrow of 152), as per claim 2;
wherein the actuator (110) further comprises an extendable actuator arm (118), displacement of the actuator arm correlating to vertical displacement of the deck (102), and an actuator sensor (160) capable of sensing the displacement of the actuator arm; 
wherein the actuator is capable of transmitting an actuator arm displacement signal to the deck system module (Fig. 3) as the extendable actuator arm displaces; 
wherein the deck system module further comprises a display screen (seen in Fig. 3); and 
wherein the deck system module is capable of receiving the actuator arm displacement signal from the actuator and transmitting a present deck height (156) to the display screen, as per claim 3;
wherein the deck height memory (“EEPROM memory”, see para. [0023]) may store a minimum deck height (desired deck height minus an allowable “dead band”, see para. [0025]) below which the deck will not be permitted to lower, as per claim 4.

Independent Claim 9: Kruckeberg discloses a battery-operated mower comprising: 
a chassis (106); 
a deck (102) connected to the chassis and positioned at a first height; 
an electric actuator (110) connected to the deck and configured to vertically displace the deck from the first height to a second height; 
a control panel (150) including a deck system module (see Fig. 3) that connects to the actuator, the deck system module capable of signaling the actuator to displace the deck a particular deck distance and direction (via 148, 152) necessary to achieve the second height during operation of the mower, the deck system module having a deck height memory (“EEPROM memory”, see para. [0023]); and 
a control (162, Fig. 3) connected to the deck system module and capable of signaling the particular deck distance and direction to the deck system module during operation of the mower, 
19wherein the deck system module is configured to store the first height in the deck height memory (paras. [0021-0023]) and to return the deck to the first height when a first displacement signal in a first direction (say via the up arrow of 152) is followed by a sustained second displacement signal in a second direction (via the down arrow of 152) opposite the first direction (when the deck is automatically returned to the first height after returning the deck to a height close to but not equal to the first height, para. [0021]), as per claim 9.  

Dependent Claims 10-12: Kruckeberg further discloses wherein the control (162, Fig. 3) comprises one or more buttons (seen in Fig. 3, 148, 152), as per claim 10;  
wherein the control (162) is located on the mower, accessible by an operator positioned on the mower (seen in Fig. 1), as per claim 11;  
wherein the deck height memory (EEPROM memory”, see para. [0023]) may store a minimum deck height (desired deck height minus an allowable “dead band”, see para. [0025]) below which the deck will not be permitted to lower, as per claim 12;
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruckeberg et al. in view of Wyatt et al. US 2009/0065273 A1.

Dependent Claim 5: The device is disclosed as applied above. However, Kruckeberg fails to disclose wherein the minimum deck height stored in the deck height memory may be protected by a passcode, as per claim 5.
Wyatt discloses a similar mower wherein the settings of the mower are programmable through password or passcode-enabled access (para. [0034], lns. 25-38), as per claim 5.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide passcode-protected settings as taught by Wyatt on the mower of Kruckeberg in order to prevent unauthorized users from operating the mower in unsafe manners. 






Claim(s) 6-7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruckeberg et al.

Dependent Claims 6-7, 14: The device is disclosed as applied above. However, Kruckeberg fails to specifically disclose wherein the control is connected to the deck system module by a CAN bus system, as per claim 6;
wherein the deck system module is connected to the actuator by a wired connector, as per claims 7, 14.
The examiner takes official notice that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to connect the control (150) to the deck system module (Fig. 3) via a CAN bus system, as per claim 6, and to connect the system deck module (Fig. 3) to the actuator (110) via a wired connecter, as per claims 7 and 14, since both CAN bus systems and wired connections are old and well-known means of connecting electric components such as the control, deck system module and electric actuator of Kruckeberg.  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruckeberg et al. in view of Strandberg et al. EP 2767150 A1.

Dependent Claim 8: The device is disclosed as applied above. However, Kruckeberg fails to disclose a blade motor controller connected to the deck system module; and 
a current sensor integrated within the blade motor controller and configured to sense blade motor current, wherein the blade motor controller is configured to signal the deck system module when the sensed current exceeds a predetermined high-load level, wherein the deck system module, upon receiving the signal from the blade motor controller, is configured to raise the deck a predetermined high-load deck distance, and wherein the deck system module is configured to lower the deck to the first height after a predetermined time has elapsed, as per claim 8.
Strandberg discloses a similar mower comprising a blade motor controller connected to the deck system module; and a current sensor integrated within the blade motor controller and configured to sense blade motor current, wherein the blade motor controller is configured to signal the deck system module when the sensed current exceeds a predetermined high-load level, wherein the deck system module, upon receiving the signal from the blade motor controller, is configured to raise the deck a predetermined high-load deck distance, and wherein the deck system module is configured to lower the deck to the first height after a predetermined time has elapsed (see para. [0037]), as per claim 8.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the blade motor controller of Strandberg on the mower of Kruckeberg in order to perform mowing work in a faster manner and to reduce power consumption. 





Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruckeberg et al. in view of Trefz et al. 5,138,825.
	
Dependent Claim 13: The device is disclosed as applied above. However, Kruckeberg fails to disclose wherein the control comprises a foot control mounted to the chassis and connected to the deck system module by a CAN bus system, as per claim 13.
	Trefz discloses a similar mower wherein the control comprises a foot control (104) mounted to the chassis (of 10) and connected to the deck height adjustment system (16), as per claim 13.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the foot deck height control of Trefz on the mower of Kruckeberg since both references disclose means for adjusting the height of a mower deck from an operator seat and such a predictable result would be achieved. 
	Furthermore, the examiner takes official notice that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to connect the operator deck height adjuster, in this case a foot pedal, to the deck system module via a CAN bus system since such a connection is old and well-known in the electrical art. 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruckeberg in view of Busboom et al. 5,816,033.

Dependent Claim 16: Kruckeberg further discloses wherein the actuator (110) is a linear actuator having an extendable actuator arm (118), as per claim 16. 
However, Kruckeberg fails to disclose the mower further comprising a first deck lifting chain mounted to the deck such that vertical displacement of the first deck lifting chain vertically displaces at least a first portion of the deck;
a second deck lifting chain mounted to the deck such that vertical displacement of the second deck lifting chain vertically displaces at least a second portion of the deck; 
a first deck link bar connected to the first deck lifting chain by a first chain lift lever to translate axial rotation of the first deck link bar into vertical displacement of the first deck lifting chain and to the second deck lifting chain by a 20second chain lift lever to translate axial rotation of the first deck link bar into vertical displacement of the second deck lifting chain;
a third deck lifting chain mounted to the deck such that vertical displacement of the third deck lifting chain vertically displaces at least a third portion of the deck; 
a fourth deck lifting chain mounted to the deck such that vertical displacement of the fourth deck lifting chain vertically displaces at least a fourth portion of the deck; 
a second deck link bar connected to the third deck lifting chain by a third chain lift lever to translate axial rotation of the second deck link bar into vertical displacement of the third deck lifting chain and to the fourth deck lifting chain by a fourth chain lift lever to translate axial rotation of the second deck link bar into vertical displacement of the fourth deck lifting chain, the second deck link bar connected to the actuator arm such that displacement of the actuator arm generates axial rotation of the second deck link bar; and 
a linkage rod connected to the first deck link bar and to the second deck link bar such that axial rotation of the second deck link bar generates axial rotation of the first deck link bar, as per claim 16.
Busboom discloses a similar mower comprising a first deck lifting chain (front left 42) mounted to the deck (28) such that vertical displacement of the first deck lifting chain vertically displaces at least a first portion (the front left of the deck) of the deck;
a second deck lifting chain (front right 42) mounted to the deck such that vertical displacement of the second deck lifting chain vertically displaces at least a second portion (the front right of the deck) of the deck; 
a first deck link bar (78) connected to the first deck lifting chain by a first chain lift lever (82) to translate axial rotation of the first deck link bar into vertical displacement of the first deck lifting chain and to the second deck lifting chain by a 20second chain lift lever (80) to translate axial rotation of the first deck link bar into vertical displacement of the second deck lifting chain;
a third deck lifting chain (rear left 42) mounted to the deck such that vertical displacement of the third deck lifting chain vertically displaces at least a third portion (the rear left of the deck) of the deck; 
a fourth deck lifting chain (rear right 42) mounted to the deck such that vertical displacement of the fourth deck lifting chain vertically displaces at least a fourth portion (the rear right of the deck) of the deck; 
a second deck link bar (72) connected to the third deck lifting chain by a third chain lift lever (76) to translate axial rotation of the second deck link bar into vertical displacement of the third deck lifting chain and to the fourth deck lifting chain by a fourth chain lift lever (74) to translate axial rotation of the second deck link bar into vertical displacement of the fourth deck lifting chain, the second deck link bar connected to the actuator arm (62, 68) such that displacement of the actuator arm (54) generates axial rotation of the second deck link bar; and 
a linkage rod (88) connected to the first deck link bar and to the second deck link bar such that axial rotation of the second deck link bar generates axial rotation of the first deck link bar, as per claim 16.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the deck height adjustment structure of Busboom for the same structure of Kruckeberg since both references discloses deck height adjustment means for use by an operator from a seat and such a predictable result would be achieved. 

Claim(s) 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strandberg et al. in view of Busboom et al, Kruckeberg et al. and Trefz et al.

Independent Claim 17: Claim 17 is rejected over Strandberg, Busboom, Kruckeberg and Trefz as applied above. 

Dependent Claims 19-20: Dependent claim 19 is rejected over Trefz, as seen in the rejection of claim 13 above;
Dependent claim 20 is rejected over Busboom as seen in the rejection of claim 16 above. 





Allowable Subject Matter
Claims 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        August 10, 2022